By the Court.
The record offered is not competent under the general rule that in a criminal proceeding the record of a civil action cannot be introduced to establish the facts on which it was rendered. The judgments offered followed verdicts which might have been lawfully returned upon a mere preponderance of evidence. A "higher degree of evidence was required to convict under the indictment and the information. Greenleaf on Evidence, section 437; Britton v. The State, 77 Ala., 202; Riker v. Hooper, 35 Vt., 457.

In the former* case the judgments of the courts below are reversed. In the latter the exception is overruled.